 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTOINE DESHAWN BARNES,                            Case No. 1:20-cv-00333-BAM (PC)
11                        Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS
12            v.
                                                         (ECF No. 2)
13    BLACKBURN, et al.,
                                                         ORDER DIRECTING CLERK OF COURT TO
14                        Defendants.                    FORWARD ORDER TO SHERIFF OF KINGS
                                                         COUNTY JAIL
15
                                                         ORDER REQUIRING PLAINTIFF TO FILE
16                                                       COMPLETED APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS OR PAY FILING FEE
17
                                                         THIRTY (30) DAY DEADLINE
18

19          Plaintiff Antoine Deshawn (“Plaintiff”) is a county jail inmate proceeding pro se in this

20   civil rights action pursuant to 42 U.S.C. § 1983. On March 4, 2020, Plaintiff filed a complaint,

21   together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1,

22   2.)

23          Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified

24   copy of Plaintiff’s trust account statement for the past six months attached to the application as

25   the instructions require, nor is the certificate portion of the form dated, signed, or filled-out by an

26   authorized officer of the correctional institution. Plaintiff must submit a completed form,

27   including a certified copy of his trust account statement, if he wishes for the application to be

28   considered.
                                                         1
 1           In his application, in the space available for the signature of an authorized officer of the

 2   institution where Plaintiff is incarcerated, it appears Plaintiff has written “Conflict of Interest

 3   Sheriff Administration Refuse to Sign.” (ECF No. 2, p. 2.) The Court construes this note as an

 4   indication that Plaintiff was unable to obtain a signature from an officer at the Kings County Jail

 5   in Hanford, California, where Plaintiff is currently housed, for his in forma pauperis application.

 6           In light of Plaintiff’s apparent difficulties in obtaining cooperation of jail administrative

 7   officers to complete the form and obtain a copy of his inmate trust statement, the Court finds it

 8   appropriate to forward a copy of this order to appropriate staff at the Kings County Jail.

 9           Accordingly, it is HEREBY ORDERED that:

10           1.       Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

11   prejudice;

12           2.       The Clerk of the Court is directed to forward a copy of this order and Plaintiff’s

13   motion, (ECF No. 2), to the Sheriff of the Kings County Jail in Hanford, California, that the

14   appropriate person might be made aware of the difficulty Plaintiff is experiencing in obtaining the

15   information necessary to complete his application to proceed in forma pauperis;

16           3.       Within thirty (30) days from the date of service of this order, Plaintiff shall file

17   the attached application to proceed in forma pauperis, completed and signed, including a certified

18   copy of his trust account statement for the past six months, or in the alternative, pay the $400.00

19   initial filing fee for this action;

20           4.       No extension of time will be granted without a showing of good cause; and
21           5.       The failure to comply with this order will result in dismissal of this action

22   without prejudice.

23
     IT IS SO ORDERED.
24

25       Dated:     March 9, 2020                                /s/ Barbara   A. McAuliffe                _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
